ALLOWABILITY NOTICE

Terminal Disclaimer 
The terminal disclaimer filed on 09/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application US 20170367528 A1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 was filed after the mailing date of the Final on 05/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Feijen et al. (US 9980601 B2) discloses, a device for frothing a liquid includes a tube-shaped housing with an inner surface having a curved periphery.  At least one inlet is arranged in a lateral area of the housing for letting in the liquid and a frothing gas, and may have a tangential orientation with respect to the curved periphery of the inner surface of the housing.  End faces of the housing are open and function as outlets of the device, where a longitudinal axis of the housing may extend in a horizontal direction.  Rings may be provided inside the housing for 
Yamakawa (US 20090269044 A1) discloses, a small-sized in-line heater which is also capable of rapid heating.  This in-line heater includes a ceramic heater, and two piping blocks each including a lid member and a piping block body in which a flow pipe is formed.  The piping blocks are disposed to face each other with the ceramic heater interposed in between.

Reasons for Allowance
Allowance of claims 12 and 17 is indicated because the prior art of record (Van Druten in view of Cowe) do not disclose/suggest the combination of “a layer made of a thermal conductive material that is sandwiched in between a first path and a second path of a heat transfer device of disposable lid or cap of a fluid or fluid foam pack, wherein steam is transmitting from the steam generator to the first path of the disposable lid or cap such that the steam is heating up the layer made of the thermal conductive material, wherein the fluid or foam fluid from the inner volume of the pack is transmitted to the second path of the disposable lid or cap and circulated in the second path by the rotation of the rotatable part of pumping and foaming device disposed within the disposable lid or cap via a motor of the foaming driving unit, wherein the heat transferred from the layer made of the conductive material to the second path is heating up the fluid or foam fluid in the second path” as cited in claim 12.
The prior art of record (Van Druten in view of Cowe) do not disclose the combination of elements above. Van Druten discloses, a disposable lid or cap is configured to heat up a fluid or foam fluid from the pack by transmitting hot steam directly to the fluid or foam fluid circulating path. Cowe teaches, a coil containing hot fluid is wrapping around a pot to heat up the product 
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the primary prior art reference (Van Druten), such as “a layer made of a thermal conductive material that is sandwiched in between a first path and a second path of a heat transfer device of disposable lid or cap of a fluid or fluid foam pack, wherein steam is transmitting from the steam generator to the first path of the disposable lid or cap such that the steam is heating up the layer made of the thermal conductive material, wherein the fluid or foam fluid from the inner volume of the pack is transmitted to the second path of the disposable lid or cap and circulated in the second path by the rotation of the rotatable part of pumping and foaming device disposed within the disposable lid or cap via a motor of the foaming driving unit, wherein the heat transferred from the layer made of the conductive material to the second path is heating up the fluid or foam fluid in the second path” ; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761    


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761